Name: Commission Decision of 9 January 1970 amending Commission Decision of 18 March 1969 appointing veterinary experts who may be instructed to formulate opinions on slaughterhouses and cutting plants
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1970-01-26

 Avis juridique important|31970D0072Commission Decision of 9 January 1970 amending Commission Decision of 18 March 1969 appointing veterinary experts who may be instructed to formulate opinions on slaughterhouses and cutting plants Official Journal L 019 , 26/01/1970 P. 0056 - 0056 English special edition: Series IV Chapter 1965-1972 P. 0027 Greek special edition: Chapter 03 Volume 5 P. 0044 ++++COMMISSION DECISION OF 9 JANUARY 1970 AMENDING THE COMMISSION DECISION OF 18 MARCH 1969 APPOINTING VETERINARY EXPERTS WHO MAY BE INSTRUCTED TO FORMULATE OPINIONS ON SLAUGHTERHOUSES AND CUTTING PLANTS ( 70/72/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 26 JUNE 1964 ON HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN FRESH MEAT ( 1 ) , AS LAST AMENDED BY THE COUNCIL DIRECTIVE OF 6 OCTOBER 1969 ( 2 ) , HAVING REGARD TO THE COMMISSION DIRECTIVE OF 13 MAY 1965 ON THE PROCEDURE TO BE FOLLOWED AS REGARDS DELIVERY OF OPINIONS ON THE OFFICIAL APPROVAL OF SLAUGHTERHOUSES AND CUTTING PLANTS IN INTRA-COMMUNITY TRADE IN FRESH MEAT ( 3 ) , AND IN PARTICULAR ARTICLE 2 ( 2 ) THEREOF , WHEREAS , BY THE DECISION OF 18 MARCH 1969 ( 4 ) , THE COMMISSION APPOINTED THE VETERINARY EXPERTS WHO MAY BE INSTRUCTED TO FORMULATE OPINIONS ON SLAUGHTERHOUSES AND CUTTING PLANTS ; WHEREAS ARTICLE 1 OF THE ABOVE DECISION LISTS THE PERSONS APPOINTED BY THE COMMISSION , ACTING ON PROPOSALS FROM THE MEMBER STATES AND WITH THE AGREEMENT OF THE PERSONS CONCERNED , TO ACT AS VETERINARY EXPERTS WHO MAY BE INSTRUCTED TO FORMULATE OPINIONS ; WHEREAS THE OFFICE OF THE GERMAN PERMANENT REPRESENTATIVE TO THE EUROPEAN COMMUNITIES , BY LETTER DATED 6 MAY 1969 , NOTIFIED THE COMMISSION OF A CHANGE IN THE OFFICIAL POSITION OF DR . ORLOPP , ONE OF THE EXPERTS NAMED IN THE LIST ; WHEREAS THE OFFICE OF THE BELGIAN PERMANENT REPRESENTATIVE TO THE EUROPEAN COMMUNITIES , BY LETTER DATED 8 MAY 1969 , NOTIFIED THE COMMISSION OF THE DEATH OF DR . SPRENGERS , ONE OF THE APPOINTED EXPERTS , AND PROPOSED THAT DR . BRUYNEEL BE APPOINTED TO REPLACE HIM ; WHEREAS DR . BRUYNEEL HAS AGREED TO THE APPOINTMENT ; WHEREAS THE DECISION OF 18 MARCH 1969 SHOULD THEREFORE BE AMENDED ACCORDINGLY , HAS ADOPTED THIS DECISION : ARTICLE 1 DR . BRUYNEEL , INSPECTOR FOR THE MEAT TRADE , OF BELGIAN NATIONALITY , IS HEREBY APPOINTED AS AN EXPERT TO SEPLACE DR . SPRENGERS , DECEASED . ARTICLE 2 THE LIST APPEARING IN ARTICLE 1 OF THE COMMISSION DECISION OF 18 MARCH 1969 IS AMENDED AS FOLLOWS : ( A ) DR . SPRENGER'S NAME IS DELETED ; ( B ) DR . BRUYNEEL'S NAME IS INSERTED ALPHABETICALLY IN THE LIST , FOLLOWED BY PARTICULARS OF HIS OFFICIAL POSITION AND NATIONALITY ; ( C ) THE OFFICIAL POSITION OF THE GERMAN EXPERT DR . ORLOPP IS AMENDED TO READ AS FOLLOWS : " LEITENDER VETERINAERDIREKTOR - GESUNDHEITSBEHOERDE DER FREIEN UND HANSESTADT HAMBURG " . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 9 JANUARY 1970 . FOR THE COMMISSION THE PRESIDENT JEAN REY ( 1 ) OJ NO 121 , 29 . 7 . 1964 , P . 2012/64 . ( 2 ) OJ NO L 256 , 11 . 10 . 1969 , P . 5 . ( 3 ) OJ NO 93 , 29 . 5 . 1965 , P . 1607/65 . ( 4 ) OJ NO L 88 , 11 . 4 . 1969 , P . 9 .